Title: John Adams to Samuel Osgood, 13 December 1784
From: Adams, John
To: Osgood, Samuel


        
          Dr Sir
          Auteuil near Paris Decr. 13. 1784
        
        We are assembled under our new Commissions, and have begun our Negotiations at least by announcing our Mission to most of the Courts through their Ministers at this. As We were not limited to any Place, it may be Supposed in America, that the first Question would have been, concerning the Feild of Battle. But, circumstanced as We were, this Could be no Question. Dr F. was So bad with the Stone that he had neither, been to Paris or Versailles for a Year, and could not ride a mile in a Carriage, without Torment. this

is increased So much that he cannot ride at all. Yet he proposes, if the British Ministry insist upon it, to go to London either by Water, descending the River Seine to Havre de Grace or in a Litter.— We Soon found that Spain and England would refuse to treat here.— Spain has appointed Mr Guardoqui as Charge des Affaires to Congress, with a Commission as Ministre to be displayed, in Case Congress appoints one to Madrid. So that probably, the Negotiation with Spain will be conducted at Philadelphia. This affair presses almost as much as that with England.— The English will never treat here. So that We must all go to London, or Congress must Send a Minister there. This last the Duke of Dorsett has formally proposed from his Court. The British Cabinet dont appear to have any fixed System, towards America. Perhaps they may be convinced of the Necessity of becoming more liberal. this however is uncertain. We shall soon reduce to a Point all the Questions between them and Us. We have offered to go to London. if they accept the offer We go. And Shall Soon decide the Question whether they will make an equitable Treaty with Us or not.— if they do not, We shall return to Paris, and inform Congress of what is passed, and Congress will take Measures to do themselves Justice, by Counter Proclamations, Navigation Acts or such other Measures as they have in their Power. if We go to London however I have good hopes We shall Succed better than many expect.
        The Affair of Masts is in Agitation here. Captain J. P. Jones has presented a Memorial to the Marquis de Castries and Mr Tracy has done the Same. both England and France either really are or affect to appear, lukewarm. it is made a Serious Question here, even at Court, whether the English ever used American Masts on board the Royal Navy.— The Marquis de Castries, told me he was informed they did not.— He Said further that the English were now endeavouring to make a Contract with Russia for Masts. I have done all I could to undeceive him But I should be obliged to you for every Information you can give me on the subject of our Pinetrees. The French Officers appear to be prejudiced, against the Pine timber, which they procured for their ships in America. They Say it is Spungy and Shrinks &c. I have explained this as well as I could, in a Letter I wrote last Week to the Marechall de Castries at his desire upon the subject.— I introduced Mr Tracy to him, who understands the Subject better than I can pretend to. But I should think it would become the Massachusetts Government, to appoint a Committee to enquire into this Affair and state the whole Facts to

Congress or their Ministers. it may be sent to any one of the Ministers merely as Information.— I should be glad to be informed where the best White Pine Trees grow. what is their Quality? of what Sizes they may be had. What Plenty of them there is, or is like to be?— What Sort of Trees were used on board the Royal Navy of England. What Number of Mast ships were employed in transporting annually. What were the Prices nearly of the Trees in Proportion to their Diameter. &c. and in short every Thing which may be usefull in my Station to know. English Officers have Spoken Slightly to French Officers and Gentlemen of our Pine Timber I Suppose with design. for these Nations have a surprizing Inclination and a more wonderfull Faculty of deceiving on another.
        My Friend Mr Oswald, upon whom I depended, for a good deal of Assistance, in reconciling the two Nations to a good Treaty of Commerce is dead, and now what may be done about the Boundary at St. Croix, I dont know, nor when they will evacuate the Posts upon the Lakes. But Surely the Ministry cannot seriously pretend to violate the Treaty, So essentially as to keep Possession of them, because this must produce War.— I dont think We need to dread a War with them. for their trade all over the World is so exposed to our Privateers and our Trade is now so little exposed to them, as it may be carried on, entirely by foreign Nations, that I really dont know whether it would not be Advantageous to Us, to have a War with them.— Sure I am it would be ruinous to them.
        They are so bent upon encouraging their own Whale Fishery, both in England and Nova Scotia, that I really dont know what they will do finally about the Duty on Oil.— Will not our People find Means of Sending their Oil to Nova Scotia, and So evading the Duty? it is a Folly to think of establishing the whale Fishery in England or Nova Scotia, in opposition to that of Massachusetts, I think, because it is impracticable, and because they had better take the Oil of Us as a Remittance if it were practicable.— But old Prejudices, hot Passions and ill Advisers delude that nation more than any other.
        I beg your Pardon Sir for not having answered your excellent Letters to me before.— You will laugh when I tell you, I have written and burnt five or Six Answers. no Letters I ever received let me so deeply into the Politicks of Congress. they opened Such sceenes to me, as I could not think or write of with Temper. I could not write a Letter upon the subject that upon a review I thought it prudent to send I was determined if the Proceedings of Congress did not

indicate a different Spirit, to cut and run home as Mr Jay did. another Time however I will at least answer you, if I cannot enter into Particulars. Your obliged Fnd & humble / Sert.
        
          John Adams
        
      